Citation Nr: 1713179	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in December 2013, when it was remanded for further development. The matter was then denied in an April 2014 Board decision, which was then vacated and remanded by the Court of Appeals for Veterans' Claims (Court) in November 2015.  

Pursuant to the Court's directives, the Board remanded the matter for further development in July 2016.  The matter now returns to the Board for appellate consideration.  

The issue of Gout has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In addition, the Veteran expressly requested a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in his June 2010 VA Form 21-4138.  He based his claim of unemployability on his right foot disability.  A service-connected disability is predicate to a claim for entitlement to a TDIU.  See, e.g., 38 C.F.R. § 4.16.  While this issue should be addressed by the RO, the Veteran does not currently have, nor does this decision herein grant, service connection for a disability.  


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's right foot disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remands

As noted in the Introduction, the Board remanded this matter in December 2013 and July 2016.  The December 2013 Board remand directed the AOJ to obtain outstanding medical records from a private clinic in Houston, Texas, Social Security Administration records, and a VA examination to assess the Veteran's claimed right foot disability.  Pursuant to the Court's November 2015 decision, the July 2016 Board remand directed the AOJ to obtain service personnel records, to obtain an authorization from the Veteran to obtain the same outstanding records from a private facility in Houston, Texas, and to readjudicate any issues not granted in a supplemental statement of the case.  The record indicates that necessary efforts were made to obtain authorization from the Veteran for the outstanding records with no response after multiple attempts.  The Board obtained the Veteran's Social Security Administration records in December 2013 and service personnel records in August 2016.  The Veteran attended a VA examination to evaluate his claimed right foot disability in February 2014, and the matter was most recently readjudicated by the AOJ in a September 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the December 2013 and July 2016 Board and November 2015 Court remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran contends that he suffered a cold related injury to his right foot during basic training in 1975, and that he received treatment for that injury while in service.  The Veteran further contends that he continues to suffer residuals from that injury, which he has also claimed as frostbite, and seeks service connection for those residuals.  The Veteran provided a lay Veteran statement in April 2014 that he contends, in an April 2014 VA 21-4138 Statement in Support of Claim, concerns visual evidence of the injury.  

However, the lay Veteran statement indicates that the individual giving the statement used to give the Veteran medicine for blisters, that the Veteran's foot was in "real bad shape" in 2008, and that he encouraged the Veteran to seek treatment at the hospital.  The statement does not address the Veteran's claimed injury, the physical manifestations of that injury, or details concerning treatment of that injury during service.

The Board concedes that the probative evidence of record establishes that the Veteran has a current right foot disability.  The February 2014 VA examiner's report diagnosed the Veteran with arthritis, peripheral neuropathy, and peripheral vascular disease.  It is also noted in the record that the Veteran has diabetes mellitus. An October 2012 private physician opinion letter indicated that the Veteran had symptoms of numbness and tingling and mildly decreased sensation. 

With respect to an in-service occurrence of an injury or disease, the Veteran has asserted and testified that he went to sick call multiple times complaining of symptoms typical frostbite during his boot camp in the winter of 1975.  STR's only contain one notation that could be consistent with the Veteran's claimed treatment, which is a March 1975 progress note showing a complaint of "stinging in tips of toes and fingers."  The STRs do not reflect that the Veteran was diagnosed with frostbite or a cold injury of his right foot at the time. The Board notes that the record is absent of complaints or reports of "stinging" as a symptom.  Intake and separation examinations did not reveal any abnormalities of his right foot nor did the Veteran indicate any abnormalities when he had the opportunity to do so.  

Simply stated, at this key point, the Veteran himself provides some limited evidence against his own claim. 

The Board notes the Court's assessment of the January 2010 National Personnel Records Center's letter stating that the Veteran's service record indicated he filed a claim or intended to file a claim upon separation.  The service personnel records indicate that the Veteran was not discharged for medical reasons, and a January 1976 document indicates that the Veteran checked that he had filed a claim on a VA 21-256e for compensation upon discharge. However, the Veteran did not indicate that he had submitted any of the required documentation, and the record does not reflect that the Veteran filed such a claim. Further, nothing in the Veteran's service personnel records indicates any treatment or complaints of a right foot disability incurred during or prior to service.

The evidence of record does not establish the in-service diagnosis of a chronic disease, nor sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. 3.303 (b).  Therefore, in order to qualify for service connection under section 3.303(b), the evidence must show, more likely than not, a continuity of symptomatology after discharge. Id.

The Veteran has alleged continuity of symptomatology, stating that his frostbite symptoms have occurred since boot camp, but that his symptoms would go away at times for months or sometimes years.  The record is absent treatment for any foot related condition until many years after service, and this foot condition is best characterized by bumps on the feet or numbness and tingling, not stinging as described in service.  Thus, the Board concludes that it is less likely than not that there has been a continuity of symptomatology.  

In light of the above, the Board turns to the probative medical evidence of record to determine whether there is a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.

As an initial matter, the Board recognizes that the Veteran believes that his current right foot disability is related to his active service and frostbite, specifically the stinging in his toes he reported in early 1975.  While the Veteran is competent to report symptoms observable to a layperson such as tingling or numbness, he is not competent to render opinions regarding etiology of a medically diagnosed condition because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran has also claimed that physicians have previously diagnosed him with cold injuries and/or the residuals of frostbite with respect to his right foot.  However, each of his reports of the prior diagnoses suggests the opinions were tentative, speculative, or otherwise lacks sufficient reliability for the Board to rely upon.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000) (medical opinions that only address possibilities are too speculative to establish a medical nexus); see also, Bloom v. West, 12 Vet. App. 185, 187 (1993) (opinion using term "could" was too speculative to provide the degree of certainty required for medical nexus evidence).

A Social Security Administration Disability examination from December 2010 shows that the Veteran only reported gout and a foot infection as conditions for which he was seeking compensation.  There was no mention of cold related residuals in the right foot.  A physical exam revealed good sensation to sharp and dull on all dermatomes of the feet, bilaterally. The examiner also noted +2 lymphadenopathy and +2 edema of bilateral lower extremities, and thickened yellow toenails.  Pedis pulses were +2 bilaterally.  

An October 2012 private physician's letter from Houston, Texas notes that the Veteran sees primary care physicians at that facility and self reports a history of frostbite. The physician states that the Veteran has symptoms including numbness and tingling of the right foot, with mildly decreased sensation, and good pedis pulse.

As previously mentioned, the Veteran underwent a VA examination in February 2014.  There, the Veteran self-reported that he got frostbite in his right foot during basic training in 1975. He stated that he noticed tingling and numbness in the right foot the next day, but denied swelling or change in color.  The Veteran is noted as having a history of gout for the past 10 years and diabetes mellitus for the last 4 years.  The examiner noted symptoms of arthralgia, numbness, swelling, impaired sensation with diminished pedal pulses, and hypertrophied nails.  The examiner diagnosed the Veteran with diffuse soft tissue swelling, calcaneal spur, pes planus, degenerative changes, and mild atherosclerosis.  The examiner opined that the Veteran's current condition is degenerative joint disease and neuropathy, likely due to diabetes. 

The examiner also notes peripheral vascular disease, and no evidence of cold injuries. 

The examiner notes that the Veteran did not have, nor had ever been diagnosed with a cold injury.  The examiner further opines that "the current foot condition less likely than not began during, or was otherwise caused by, his active service.  His current right foot condition is due to aging process, diabetes, and peripheral vascular condition. The incident of only one foot affected without any swelling or skin changes, and no alteration of the color and texture of the skin during the incident makes less probable to happen. He has several conditions which may cause the actual symptoms."  

VA treatment records from July 2014 indicate that the Veteran was seen in the podiatry unit, and reported a 5 year history of blisters, but did not mention any injury or symptoms related to frostbite.  VA treatment records from 2016 show reports of a past medical history of gout and dermophytosis, but no mention of conditions related to the Veteran's contentions currently before the Board.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board affords great probative weight to the February 2014 VA examiner's opinion regarding the etiology of the Veteran's current right foot conditions. The examiner reviewed the entire record, took a medical history from the Veteran, and examined the Veteran in-person.  The examiner's report is consistent with the other medical evidence of record.  The most probative evidence of record shoes not show that it is at least as likely as not that the Veteran's current right foot disabilities are related to his active service.  Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for a right foot disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Thus, the Veteran's claim of entitlement to service connection for a right foot disability is denied.  While the Board understands the Veteran's concern, he simply does not have the medical expertise to diagnose both the problem and then associate that alleged problem to an event in active service more than 30 years ago. 

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VCAA notice letter dated January 2010 satisfy the duty to notify provisions. The letter notified the Veteran of the evidence necessary to substantiate his service connection claim for a right foot disability.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records (STR), service personnel records, Social Security Administration records, private treatment records, and VA treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in February 2014 to evaluate the Veteran's claimed right foot disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2014 VA examiner reviewed the record, considered the Veteran's reported symptomatology, conducted detailed medical testing, and addressed the likely etiology of the Veteran's claimed right foot disability, providing supporting explanation and rationale for all conclusions reached.  Therefore, the Board finds the February 2014 VA examination to be adequate.  

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  






ORDER

Entitlement to service connection for a right foot disability, claimed as cold injury residuals from frost bite, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


